Citation Nr: 0511399	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  94-15 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability. 


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
1992 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  The case was most recently 
remanded in September 2003 and now returns to the Board for 
appellate review. 


FINDINGS OF FACT

1.  In a final decision dated in September 1989, the Board 
denied entitlement to service connection for a disability 
involving the spine. 

2.  None of the evidence received since the September 1989 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a back disability. 


CONCLUSIONS OF LAW

1.  The September 1989 Board decision denying entitlement to 
service connection for a disability involving the spine is 
final.  38 U.S.C. § 4004(b) (1988) [38 U.S.C.A. § 7104(b) 
(West 2002)]; 38 C.F.R. § 19.104 (1989) [38. C.F.R. § 20.1100 
(2004)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original application to reopen his claim of entitlement to 
service connection for a back disability in December 1990 and 
the RO's initial unfavorable decision was issued in February 
1992, prior to the enactment of the VCAA.  In Pelegrini II, 
the Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in May 2003, July 2003, and March 
2004, the veteran's claim was readjudicated and a 
supplemental statement of the case was provided to the veteran 
in January 2005, such that he had the opportunity to respond 
to the RO's remedial VCAA notice prior to the appeal reaching 
the Board.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The letters sent to the veteran in May 
2003 and July 2003 advised him that to establish entitlement 
to service connection, the evidence must show a current 
disability and a medical nexus between such and the veteran's 
military service.  The March 2004 letter informed the veteran 
that, in order for VA to reconsider the issue, new and 
material evidence must be received.  The veteran was advised 
that to qualify as 'new evidence,' it must be submitted to VA 
for the first time.  He was informed that new evidence can be 
documents, statements from lay persons, medical reports, or 
other similar evidence.  The letter stated that evidence that 
is cumulative and tends to reinforce a previously established 
point is not considered new.  The veteran was further advised 
of the definition of 'material evidence' effective as of 
August 29, 2001.  As the veteran submitted his application to 
reopen his claim of entitlement to service connection for a 
back disability in December 1990, the definition of 'material 
evidence' applicable to this case is that in effect prior to 
August 29, 2001.  While the veteran was originally advised of 
the incorrect definition of 'material evidence,' the Board 
finds that additional documentation in the file indicates 
that the veteran was adequately advised as to the proper 
definition of 'material evidence.'  Specifically, the 
September 1997 and March 2000 supplemental statements of the 
case included the proper definition of 'material evidence,' 
namely evidence that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Also, the January 2005 supplemental statement of 
the case contained the proper definition in the Reasons and 
Bases section.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The May 2003 letter informed the veteran 
that VA would make reasonable efforts to help him obtain the 
evidence necessary to support his claim, to include medical 
records, employment records, or records from other Federal 
agencies.  Such letter further indicated that VA would obtain 
any records from VA Medical Centers, the military, or private 
providers.  The July 2003 and March 2004 letters indicated 
that VA was responsible for obtaining relevant records from 
any Federal agency, to include medical records from the 
military, VA hospitals, and the Social Security 
Administration (SSA).  The veteran was also informed that VA 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency, to include records from state or 
local governments, private doctors and hospitals, and current 
or former employers. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2003 and July 2003 letters indicated that 
the veteran must provide sufficient identifying information 
for records he wished VA to attempt to obtain.  He was also 
advised that it was his responsibility to ensure that VA 
received all requested records not in the possession of a 
Federal department or agency.  The March 2004 letter 
requested that the veteran provide the complete names and 
addresses of all VA and non-VA health care providers who have 
treated him or possess additional records pertinent to the 
issue on appeal, to specifically include R.S.S., M.D. as well 
as the VA facility that he was seen at in May 2003.  The 
veteran was informed that he must provide a VA form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each facility and then VA would request his treatment 
records. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claim (as required by 38 C.F.R. § 3.159 (b)).  Even so, the 
Board finds that the veteran is not prejudiced by such 
failure.  The March 2004 letter requested that the veteran 
send any treatment records pertinent to his claimed condition 
and indicated that the veteran may also submit information 
relevant to his appeal in a Statement in Support of Claim (VA 
Form 21-4138).  The RO has also consistently requested the 
veteran provide information regarding his claim.  Therefore, 
it is determined that the veteran is not prejudiced by the 
RO's not specifically requesting that he provide any evidence 
in his possession that pertained to his claim.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  The Board notes that the RO sent three letters 
to the veteran requesting additional evidence in support of 
his claim, to include asking for identifying information for 
R.S.S., M.D., and a VA facility where the veteran indicated 
May 2003 treatment in the March 2004 letter.  To date, no 
response from the veteran has been received.  The veteran has 
also been afforded a VA examination and while the Board 
observes that the veteran's claims file was unavailable to 
the examiner, the Board finds that no additional examination 
is necessary for the adjudication of this claim.  
Specifically, the VCAA and its implementing regulations 
include clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who attempts to reopen a 
previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and 
(3).  Such assistance includes obtaining service records, 
records in the custody of a Federal agency, and private 
records adequately identified by the veteran, but, prior to 
reopening a claim, there is no duty to obtain a VA 
examination.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  As the veteran's claim is 
not reopened herein, there is no obligation on the part of VA 
to provide a contemporary medical examination or opinion in 
connection with the veteran's appeal.  As such, the Board 
finds that VA has satisfied its duties under the VCAA.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that while serving in the military in 
1966, he injured his back.  He further states that he was 
placed in Medical Hold for most of 1968 as a result of such 
injury.  The veteran claims that he has continued to have 
back symptomatology and treatment for such since service.  
Therefore, he argues that service connection is warranted for 
a back disability.

In a final decision dated in September 1989, see 38 U.S.C. 
§ 4004(b); 38 C.F.R. § 19.104 (1989), the Board denied 
service connection for a disability involving the spine, 
finding that there was no evidence of a nexus between the 
veteran's current disabilities of the back and any in-service 
back disease or injury.  The Board observed that the veteran 
sought treatment while in service for back complaints, but at 
the time of the veteran's discharge, no disability involving 
the back was recorded.  The Board also noted that records 
reflected post-service injuries to the back.  The Board 
concluded that the veteran's current complaints involving the 
spine were not associated with symptoms identified in 
service, but were derived from post-service injuries, 
incurred several years following the veteran's separation 
from service.  As such, the Board denied service connection 
for a disability involving the spine.  

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in December 1990, prior to the 
August 29, 2001, effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final September 1989 
Board decision.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the Board's 1989 decision, evidence detailing 
complaints of back and neck pain as well as treatment for 
such disabilities has been received.  A private medical 
record dated in April 1991 reveals post-service injuries, to 
include a fall on November 8, 1990, and a 1979 motorcycle 
accident.  A January 1992 VA examination report indicates 
that the veteran related that in 1966, he developed some back 
pain and was given some nonspecific treatment.  He also 
described a post-service motorcycle accident as well as a 
post-service job accidents, all resulting in injury to his 
back.  Lumbar disc disease and history of back strain were 
diagnosed.  Records received from SSA reflect that the 
veteran was disabled beginning November 8, 1990.  His primary 
diagnosis was lumbar disc disease and his secondary diagnosis 
was late effects of cerebrovascular disease.  Medical records 
included in the SSA records reflect impairment in function as 
a result of such diagnoses.  A June 1997 private medical 
record contained in the SSA materials reveals that the 
veteran reported suffering from low back pain since 1966.  He 
related that he hurt his low back while in the Navy and was 
put on light duty and given pain medication.  The diagnoses 
included dorsal spine arthritis and dorsal spine osteoporosis 
with compression fracture.  

The evidence received since 1989 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, (b) is neither cumulative or 
redundant, and (c) is so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001) 
(emphasis added).

At the time of the Board's 1989 decision, there was evidence 
that the veteran sought in-service treatment for back 
complaints.  Service medical records reflect that the veteran 
was treated in June 1965 for myositis in the rhomboid area.  
In July 1966, the veteran was seen for stiffness running from 
his neck to the middle of his back.  It was also indicated 
that the veteran had pain in the left rhomboid area secondary 
to myositis.  In November 1966, the veteran again complained 
of back pain in the left thoracic spine muscles.  There was 
no history of injury, only heavy carrying.  The impression 
was muscle strain.  X-rays appeared to reflect some scoliosis 
of the thoracic spine.  An orthopedic consultation revealed 
no orthopedic disease.  In October 1967, the veteran was seen 
in the Orthopedic Clinic.  The impression was psychosomatic 
back pain, probably, and questionable chronic mid-thoracic 
back strain.  In December 1967, the impression from the 
Orthopedic Consultation was chronic back strain, mild, with 
psychogenic overlay.  Also in December 1967, the veteran 
checked into the Medical Hold Company for evaluation of 
chronic back strain with psychosomatic overlay.  The 
veteran's October 1968 discharge examination reflected that, 
upon clinical evaluation, his spine and other musculoskeletal 
systems were normal.  

Also of record were post-service records reflecting back 
complaints and treatment, to include a 1974 hospital 
admission following a motorcycle accident.  He was treated 
for a compression fracture of T7. A November 1988 VA 
examination reflects that the veteran fell in April 1988 and 
sustained a C-5 injury with right arm radiculopathy.  The 
examiner diagnosed history of low back strain, now with 
mechanical low back pain, and history of C-5 disc removal in 
1988.  

At the time of the September 1989 decision, there was no 
evidence of a nexus between the veteran's claimed back 
disability and his military service, and no record indicating 
a diagnosis of arthritis within one year following the 
veteran's discharge in November 1968.  The only relevant 
medical evidence received subsequent to 1989 are treatment 
records detailing complaints of low back pain and a June 1997 
diagnosis of dorsal spine arthritis.  Such, however, fails to 
relate any diagnosis referable to the back to the veteran's 
in-service complaints or treatment, or otherwise relate such 
to the veteran's military service.  Since the final RO 
denial, the only evidence of a nexus between a claimed back 
disability and service that has been received consists of the 
veteran's own statements, to include as noted in history by a 
medical professional.  This is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  See also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim).  

In the face of the above facts, there is no reasonable 
possibility that evidence received after the Board's 1989 
decision will substantiate the veteran's claim of entitlement 
for service connection for a back disability.  For these 
reasons, the Board finds that the evidence received 
subsequent to the Board's 1989 decision is not new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for a back disability have 
not been met.  


ORDER

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for a back disability is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


